Citation Nr: 9928758	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  97-33 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut




THE ISSUE

Entitlement to a compensable disability rating for residuals 
of non-Hodgkin's lymphoma.  




ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel







INTRODUCTION

The veteran had active military service with the United 
States Marine Corps from July 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
residuals of non-Hodgkin's lymphoma of the stomach, and 
assigned a noncompensable rating; and granted service 
connection for residuals of esophageal perforation, assigning 
a 10 percent rating.  

The veteran filed a Notice of Disagreement (NOD) with 
reference to the noncompensable rating assigned for the 
residuals of non-Hodgkin's lymphoma, and perfected his appeal 
as to that issue in November 1997.  Therefore, that is the 
only issue that has been certified for appellate review.  

The Board notes that, in the August 1999 VA Form 646 and the 
September 1999 Informal Hearing Presentation, the veteran's 
representative has noted that the veteran had raised the 
issue of entitlement to service connection for diaphragm 
damage secondary to radiation treatment.  The representative 
requested that the Board remand this matter to the RO for 
further development.  However, this issue has not been 
adjudicated by the RO; therefore, the Board lacks 
jurisdiction to remand it.  It is referred to the RO for 
appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No local recurrences, metastases, or residuals of 
lymphoma have been clinically identified.
CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
non-Hodgkin's lymphoma, from the date of the veteran's 
original claim for compensation to the present, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.117, Diagnostic Code 7715 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Private medical records from Hartford Hospital demonstrate 
that the veteran was seen in March 1979 for complaints of 
dysphagia and epigastric pain for the past two or three 
years.  After diagnostic studies, he was diagnosed with non-
Hodgkin's lymphoma of the stomach.  He began radiation 
therapy in April 1979.  

Additional records from Hartford Hospital, dated from July 
1992, to March 1995, document treatment for the veteran's 
coronary artery disease.  

A November 1995 record from Manchester Memorial Hospital 
indicates that the veteran was seen for a follow-up 
appointment, for surveillance of his gastric lymphoma.  It 
was noted that he had a histiocytic non-Hodgkin's lymphoma in 
the cardia of the stomach in 1979, which was treated with 
radiation.  At the time, he had undergone a rigid 
esophagoscopy with biopsies, and sustained a ruptured 
esophagus.  Clinical evaluation revealed that the veteran's 
heart sounds were normal.  The abdomen was soft and non-
tender, and the kidney, liver, and spleen were not palpable.  
An endoscopy was performed.  The impression was of a 
diverticulum at the lower esophagus, a defect related to the 
previous esophageal perforation; atrophic gastritis; and 
patulous pylorus.  

At a VA examination in November 1996, the veteran reported 
that he had been diagnosed with non-Hodgkin's lymphoma of the 
stomach in 1979.  He had undergone surgery and then received 
radiation therapy.  At the time of the examination, it was 
reported that there had been no recurrence of the lymphoma.  
The veteran complained of some abdominal discomfort and noted 
that his stomach was still sensitive to spicy food.  He 
reported a past history of a heart attack in 1992, and three 
subsequent angioplasties.  Clinical evaluation revealed that 
the veteran weighed 197 lbs.  He did not experience periodic 
vomiting, and there had been no recurrent hematemesis/melena.  
The examiner noted that the veteran did not appear anemic, 
and there was no pain, except for the discomfort in the 
epigastric area.  There had been no episodes of bleeding.  
The diagnoses were:  status post myocardial infarction in 
1992; status post angioplasty times three in 1992; recurrent 
angina; and status post radiation treatment for stomach 
lymphoma, stable, with no recurrence.  

Upon subsequent VA examination in December 1998, the veteran 
complained that he was unable to eat spicy foods, had a lot 
of gas, and burped a lot.  He noted occasional constipation, 
but no diarrhea or vomiting.  He experienced distention 
approximately once a week.  He related a history of treatment 
for an ulcer in the 1980's, and polyps which had been 
discovered after a colonoscopy in 1997.  Clinical evaluation 
revealed that there was no pain or tenderness in the 
epigastric area.  Bowel sounds were normal; the liver edge 
was at the right costal margin, and was non-tender.  No other 
organs or masses were palpable.  Scars on the right posterior 
lower chest and the left lateral lower chest were noted.  The 
veteran indicated that he had been told that his diaphragm 
had been damaged by the radiation treatment, and he 
experienced shortness of breath.  The examiner noted that the 
shortness of breath might be attributed to the veteran's 
history of heart disease.  The diagnosis was history of non-
Hodgkin's lymphoma treated with radiation, complicated by 
esophageal perforation and Staphylococcus infection which 
required drainage.  

II.  Analysis

The Board finds the veteran's claim for an increased rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The United States Court of Appeals for Veterans Claims has 
held that, when a veteran asserts that a service-connected 
disability has increased in severity, the claim for an 
increased rating is generally well grounded.  See Jackson v. 
West, 12 Vet.App. 422, 428 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  

The Board recognizes that the United States Court of Veterans 
Appeals recently held that there is a distinction between an 
original rating and a claim for an increased rating.  Thus, 
the rule espoused in the Francisco precedent, above, may not 
be applicable in the present case, because the veteran's 
claim for service connection and disability compensation for 
residuals of a fracture of the left ankle has remained in 
appellate status since he filed an NOD as to the initial 
decision on his original claim.  Fenderson v. West, 12 
Vet.App. 119, 125-26 (1999).  Under the Court's holding in 
the latter case, a veteran may assert that his condition at 
the time of his original claim was worse than it was at a 
later stage of his appeal, and, where the record warrants it, 
VA may assign "staged ratings" to reflect different levels 
of disability during the pendency of the claim.  Accordingly, 
our analysis of this case takes the Fenderson decision into 
account.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Effective October 23, 1995, VA revised the criteria for 
diagnosing and evaluating disabilities of the hemic and 
lymphatic systems.  60 Fed. Reg. 49,225 (1995).  The new 
criteria for evaluating service-connected disabilities of the 
hemic and lymphatic systems are now codified at 38 C.F.R. § 
4.117.  Since the veteran filed his original claim in 
September 1996, these are the only criteria that may be 
utilized in rating his disability.  See Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  

Non-Hodgkin's lymphoma is to be rated as 100 percent 
disabling with active disease or during a treatment phase.  
The 100 percent rating shall continue beyond the cessation of 
any surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months following discontinuance 
of such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  If there has been no 
local recurrence or metastasis, ratings are to be based on 
residuals.  38 C.F.R. § 4.117, Diagnostic Code 7715 (1998).  

Based upon a review of the record before us, the Board finds 
that the medical evidence shows that the veteran's non-
Hodgkin's lymphoma of the stomach is currently in remission, 
and no residuals of the disability have been clinically 
isolated.  Both VA examinations in November 1996 and December 
1998 indicated that there was residual disability of the 
esophagus as a result of an esophageal perforation; however, 
this symptom has already been separately rated, as noted in 
the Introduction, above.  In addition, although the veteran 
asserted that his shortness of breath was due to damage to 
his diaphragm from the radiation, this has not been medically 
documented in either the VA or the private treatment records.  
Furthermore, the Board has determined that this assertion 
would constitute a claim for secondary service connection, 
which will be addressed by the RO as directed above, also in 
the Introduction.  Therefore, it is the Board's judgment that 
the noncompensable rating currently assigned best reflects 
the veteran's service-connected residuals of non-Hodgkin's 
lymphoma, from the time he filed his claim to the present 
time.  

In conclusion, while we appreciate the veteran's sincere 
belief in the merits of his claim, the actual objective 
findings do not support an increased rating for his 
disability.  Consequently, the Board concludes that the 
preponderance of the evidence is against the claim and, 
therefore, a compensable rating percent for residuals of non-
Hodgkin's lymphoma is not warranted.  


ORDER

Entitlement to a compensable disability rating for non-
Hodgkin's lymphoma is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

